Citation Nr: 1414678	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected coronary artery disease (CAD).



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, this issue was remanded for additional development.

In correspondence dated in April 2013 the Veteran raised an issue of service connection for erectile dysfunction as secondary to hypertension and atherosclerosis and for major depression.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Sleep apnea was not manifested in service or for many years thereafter; and is not shown to be related to the Veteran's service or to have been caused or aggravated by his service-connected CAD.


CONCLUSION OF LAW

Service connection for sleep apnea, including as secondary to service-connected CAD, is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A November 2011 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination and medical opinion in December 2011.  A supplemental medical opinion was obtained in November 2013.  The Board finds that the examination and medical opinions are adequate for rating purposes as they reflect a review of the claims file and familiarity with (and citation to) the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).


When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran claims that his sleep apnea is secondary to his service-connected CAD.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of sleep apnea.  Postservice VA treatment records reflect a March 2011 diagnosis of obstructive sleep apnea (OSA) and central sleep apnea (CSA).

On December 2011 VA sleep apnea examination, the examiner noted diagnoses of OSA and CSA since March 2011.  The examiner opined that these conditions were less likely than not incurred in or caused by service.  The examiner noted that the Veteran has several risk factors for sleep apnea, including age, gender, and hypothyroidism.  Further, it was noted that there is no evidence that he has overt heart failure, which is not uncommon in individuals with sleep apnea.  The examiner stated that CAD is not considered a risk factor for causing sleep apnea, and although heart failure may be present in those with CSA, the examiner noted that the Veteran does not have overt signs of congestive heart failure.

In August 2013, the Veteran indicated that his sleep apnea is "directly related to my primary medical condition of atheroscratic [sic] disease."  He stated that his medical records show he has no predisposing factors that are characteristic of sleep apnea, such as obesity, loud and chronic snoring, diabetes, and gastroesophageal disease, and that his sleep apnea only surfaced as his "atheroscratic [sic] disease" advanced and compromised his coronary arteries.

In November 2013 (pursuant to the Board's remand) the RO secured a supplemental medical opinion regarding whether the Veteran's sleep apnea was aggravated by service-connected CAD.  A VA physician opined that it is less likely than not that the Veteran's sleep apnea has been aggravated by his CAD.  She noted that while it is generally clinically accepted that sleep apnea can worsen cardiovascular disease, there is no support in medical literature for the proposition that sleep apnea can be worsened by cardiovascular disease.  She noted that CSA can be caused or aggravated by systolic heart failure, but that the Veteran has not been found to have systolic heart failure, and concluded that the Veteran's CSA and OSA were not aggravated by his CAD.  

As sleep apnea was not manifested in service (and the Veteran does not allege otherwise), service connection for such disability on the basis that it became manifest in service, and persisted, is not warranted.

The Veteran's theory of entitlement to the benefit sought is strictly one of secondary service connection, i.e., that his sleep apnea was caused or aggravated by his service-connected CAD.  Of the threshold requirements that must be met to substantiate a claim of secondary service connection, there is a diagnosis of OSA (which is not is dispute) and the Veteran has established service-connection for CAD.  Therefore, what has been lacking to substantiate his claim is competent evidence that the CAD either caused or aggravated the claimed sleep apnea.  

The competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's sleep apnea and his CAD consists of the December 2011 VA examiner's opinion and the November 2013 consulting VA physician's opinion.  These opinions, with citation to supporting factual data, are to the effect that the Veteran's sleep apnea is unrelated to his CAD.  The December 2011 VA examiner noted that the medical records show the Veteran has several risk factors for sleep apnea unrelated to his service or his service connected disabilities, and that he does not have evidence of overt heart failure (the circumstance in which a cardiac disability may impact on sleep apnea).  The November 2013 consulting VA physician noted that the Veteran has not been found to have systolic heart failure (which has been found to cause CSA) and further observed that medical literature does not support the theory that sleep apnea can be worsened by cardiovascular disease.  Both providers reviewed the record, and the November 2013 opinion indicates that medical literature was reviewed.  The Board finds that these opinions cumulatively include adequate explanation of rationale and are probative evidence in this matter.  Because there is no competent evidence to the contrary, they are persuasive.

The Board notes the Veteran's own statements that relate his sleep apnea to his service-connected CAD.  However, he is a layperson, and whether a disability such as CAD is an etiological factor for development of (or can aggravate) sleep apnea is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence in support of his theory of entitlement.  Consequently, his opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for sleep apnea, including as secondary to service-connected CAD, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


